12-571
         Hoxha v. Holder
                                                                                       BIA
                                                                                 Laforest, IJ
                                                                               A099 683 815
                                                                               A099 683 816
                                                                               A088 794 302
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of March, two thousand thirteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       BENERETA HOXHA, KRISTI HOXHA, GENT
14       HOXHA,
15                Petitioners,
16
17                         v.                                   12-571
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONERS:              Saul C. Brown, New York, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Shelley R. Goad,
28                                     Assistant Director; Russell J.E.
29                                     Verby, Senior Litigation Counsel,
 1                           Office of Immigration Litigation,
 2                           United States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioners Benereta, Gent, and Kristi Hoxha, natives

10   and citizens of Albania, seek review of a January 12, 2012,

11   order of the BIA, affirming the July 28, 2010, decision of

12   Immigration Judge (“IJ”) Brigitte Laforest, denying their

13   applications for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).   In re

15   Benereta Hoxha, Kristi Hoxha, Gent Hoxha, Nos. A099 683

16   815/816, A088 794 302 (B.I.A. Jan. 12, 2012), aff’g Nos.

17   A099 683 815/816, A088 794 302 (Immig. Ct. N.Y. City July

18   28, 2010).   We assume the parties’ familiarity with the

19   underlying facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   both the BIA’s and IJ’s opinions, including the portions of

22   the IJ’s decision not explicitly discussed by the BIA.

23   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

24   The applicable standards of review are well-established.



                                   2
 1   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

 2   F.3d 510, 513 (2d Cir. 2009).       For applications like

 3   Petitioners’, governed by the REAL ID Act of 2005, the

 4   agency may, considering the totality of the circumstances,

 5   base a credibility finding on the applicants’ demeanor, the

 6   plausibility of their accounts, and inconsistencies in their

 7   statements, without regard to whether those inconsistencies

 8   go “to the heart of the applicant’s claim.”       8 U.S.C.

 9   § 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N. Dec. 260,

10   265 (B.I.A. 2007).   Analyzed under the REAL ID Act, the

11   agency’s adverse credibility determinations are supported by

12   substantial evidence.

13       In finding Benereta not credible, the agency reasonably

14   relied on the Turkish entrance and exit stamps on her

15   passport, which contradicted her testimony that she was in

16   Albania at the time of her alleged rape.       See 8 U.S.C.

17   § 1158(b)(1)(B)(iii).   Although Benereta testified that she

18   lent her passport to her sister because her sister closely

19   resembled her, did not have a passport, and needed to travel

20   to Turkey for medical reasons, the agency was not required

21   to credit her explanation.   See Majidi v. Gonzales, 430 F.3d

22   77, 80-81 (2d Cir. 2005) (noting that the agency need not

23   credit an applicant’s explanations for inconsistent

                                     3
 1   testimony unless those explanations would compel a

 2   reasonable fact-finder to do so).   Indeed, while Petitioners

 3   contend that Benereta provided a plausible explanation for

 4   the presence of the stamps, we have held that “[a]

 5   petitioner must do more than offer a plausible explanation

 6   for his inconsistent statements to secure relief.”     Id. at

 7   80-81 (internal quotation and citation omitted).     Nor did

 8   the agency err in declining to give weight to Benereta’s

 9   sister’s and relative’s letters because they were prepared

10   solely for Petitioners’ immigration proceedings after

11   Benereta’s attempt to conceal her passport stamps was

12   discovered.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

13   F.3d 315, 342 (2d Cir. 2006); see also Matter of H-L-H &

14   Z-Y-Z-, 25 I.& N. Dec. 209 (B.I.A. 2010), rev’d on other

15   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

16   2012).

17       The agency also reasonably determined that Gent was not

18   credible due to inconsistencies among his testimony,

19   application, and credible fear interview regarding whether

20   he was a member of the Democratic Party and had been

21   arrested in Albania.   See 8 U.S.C. § 1158(b)(1)(B)(iii).

22   Although Gent testified that his former counsel advised him

23   to conceal this information during his credible fear

                                   4
 1   interview, the IJ was not required to credit his

 2   explanation.   See Majidi, 430 F.3d at 80-81.   Indeed, the IJ

 3   determined that Gent’s explanation made no sense because he

 4   was being interviewed for the purpose of determining whether

 5   he had a credible fear of persecution and did not

 6   subsequently file a claim against his former counsel for

 7   ineffective assistance.    Moreover, while Petitioners argue

 8   that Gent’s explanation was possible, as noted above, “the

 9   degree of deference we must afford to the IJ’s credibility

10   findings” requires more.    Majidi, 430 F.3d at 80.   Given

11   these substantial inconsistencies, we conclude that the

12   agency’s credibility determinations are supported by

13   substantial evidence.

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24




                                    5